                   UNITED STATES DISTRICT COURT

                        DISTRICT OF HAWAII


DANNY GALLAGHER,                   CIV. NO. 18-00364 LEK-KJM

                Plaintiff,

     vs.

MATERNITYWISE INTERNATIONAL,
LLC, ANNE CROUDACE, ELIZBETH
ANOATUBBY, EMILEE SALDAYA,
RACHAEL BROWN, JENNA CHIDESTER,
STEPHANIE GILBERT, JORDAN ASHLEY
HOCKER, BETHANY KIRILLOVA,
SAMANTHA LAJOIE, AERIN LUND,
KATE PAVLOVSKY, CHANNA JAYDE
WALZ, MADDISON WEIKLE, ESME
WHRITENOUR, NICOLETTE RAYMOND,
ELIZABETH GEFTAKYS, JULIE BELL,
CARA GWIZD, HOLLY LEPPARD-
WESTHAVER, ELOISE VICTORIA,
JANE DOE ONE, JANE DOE TWO,
JANE DOE THREE, DOES 1-10,
INCLUSIVE;

                Defendants.


            ORDER GRANTING IN PART AND DENYING IN PART:
        1) DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S SECOND
     AMENDED COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL;
 2) DEFENDANT LUND’S JOINDER; AND 3) DEFENDANT SALDAYA’S JOINDER

           On December 14, 2018, Specially Appearing Defendants

MaternityWise International, LLC (“MaternityWise”), Christy Anne

Croudace (“Croudace”), Jane Hopaki (“Hopaki”), Stephanie Byers

(“Byers”), Bethany Ellen Kirillov (“Kirillov”), Kate Pavlovsky

(“Pavlovsky”), and Madison Sisley Boulter (“Boulter” and
collectively “MaternityWise Defendants”),1 filed their Motion to

Dismiss Plaintiff’s Second Amended Complaint for Damages and

Demand for Jury Trial (“Motion”).    [Dkt. no. 49.]    On

December 19, 2018, Specially Appearing Defendant Aerin Lund

(“Lund”) filed her joinder of simple agreement to the Motion,

and on December 28, 2018, Specially Appearing Defendant Emilee

Saldaya (“Saldaya”) filed her joinder of simple agreement to the

Motion (“the Joinders”).   [Dkt. nos. 52, 55.]   Plaintiff Danny

Gallagher (“Plaintiff”) filed his memorandum in opposition on

January 4, 2019, and the MaternityWise Defendants filed their

reply on January 11, 2018.2   [Dkt. nos. 57, 60.]     These matters

came on for hearing on January 25, 2019.   The MaternityWise

Defendants’ Motion and the Joinders are hereby granted in part

and denied in part as this Court does not have personal

jurisdiction over the parties other than MaternityWise,

Croudace, and Boulter.   The dismissal is without prejudice and

Plaintiff has leave to amend.




     1 Plaintiff identifies Hopaki as “Elizbeth Anoatubby,”
[Second Amended Complaint at ¶ 6,] Byers as “Stephanie Gilbert,”
[id. at ¶ 10,] and Boulter as “Maddison Weikle,” [id. at ¶ 17].

     2 The MaternityWise Defendants later submitted a Notice of
Errata to Specially Appearing Defendants’ Reply in Support of
Motion to Dismiss Plaintiff’s Second Amended Complaint, filed on
January 14, 2019. [Dkt. no. 61.]


                                 2
           The instant action involves various claims, including

those for defamation, as a result of comments about Plaintiff

which were made on social media; specifically Facebook.    Due to

the global reach of this popular social networking website,

individuals sued in this matter apparently reside in various

places throughout the United States as well as other countries.

At the heart of the Motion is this issue: where the acts alleged

as the basis for the cause of actions occurred in cyberspace,

can personal jurisdiction ever exist?

                            BACKGROUND

           Plaintiff filed his original complaint on

September 25, 2018 based on diversity jurisdiction.    [Dkt.

no. 1.]   The operative pleading relevant to the issues at hand

is Plaintiff’s Second Amended Complaint for Damages and Demand

for Jury Trial (“Second Amended Complaint”) filed on October 4,

2018, in which the defendants are the MaternityWise Defendants,

Saldaya, Lund, Rachel Brown (“Brown”), Jenna Chidester

(“Chidester”), Jordan Ashley Hocker (“Hocker”), Samantha Lajoie

(“Lajoie”), Channa Jayde Walz (“Walz”), Esme Whritenour

(“Whritenour”), Nicolette Raymond (“Raymond”), Elizabeth

Geftakys (“Geftakys”), Julie Bell (“Bell”), Cara Gwizd

(“Gwizd”), Holly Leppard-Westhaver (“Leppard-Westhaver”), Eloise




                                 3
Victoria (“Victoria” and collectively “Defendants”).3    [Dkt.

no. 33.]

           According to the Second Amended Complaint, Plaintiff

is a resident of the State of Hawai`i, and MaternityWise is a

limited liability company that “acquir[ed] its charter under the

laws” of New York, with its principal place of business in

Texas.   [Id. at ¶¶ 3-4.]   Croudace is a citizen of Texas, and is

the principal of MaternityWise.   [Id. at ¶¶ 5, 36.]    Plaintiff

alleges all other named defendants are not citizens of the State

of Hawai`i, and some are not citizens of the United States.

[Id. at pgs. 3-5.]   The gravamen of Plaintiff’s claims is that

Defendants have all made defamatory statements about Plaintiff

via social media, which have gone “viral.”   [Id.]   As a result,

he has been irreparably harmed.   [Id. at ¶ 33.]

     The allegations pertinent to the Motion at hand are that:

MaternityWise provides a doula training and certification

program in exchange for a fee; Croudace is certified through

MaternityWise to train prospective doulas; Croudace and

MaternityWise use Facebook and various social media discussion




     3 Plaintiff also identifies Brown as “Rachael Phoenix” and
Geftakys as “Becca Russell.” [Second Amended Complaint at ¶¶ 8,
20.] Plaintiff later dismissed all of his claims without
prejudice against Hocker on November 30, 2018, and on
December 13, 2018, Plaintiff dismissed all of his claims without
prejudice against Geftakys. [Dkt. nos. 40, 48.]


                                  4
groups to market the MaternityWise program to every state and

country - including the State of Hawai`i - to find both clients

and students; some of the doula training workshops are marketed

towards, and held in Hawai`i; and Plaintiff obtained his doula

certification through a MaternityWise training workshop held in

Hawai`i.   [Id. at ¶¶ 34, 39, 40-42.]

           As to the alleged defamation, Plaintiff’s claims

center on two sources of defamation – first, a “Memorandum of

Official Statement” dated June 5, 2018 (“MaternityWise

Memorandum”) sent by Croudace, in which Plaintiff was accused of

violating the ethical and professional standards of his

profession as a photographer and doula; and, second, comments

posted on Plaintiff’s Facebook page, in which he is accused of

rape, attempted murder, sexual exploitation, prostitution,

“pimping,” and/or sexual harassment.    [Id. at ¶ 120.]

           In the Motion, the MaternityWise Defendants seek

dismissal of Plaintiff’s Second Amended Complaint for lack of

personal jurisdiction, improper venue, and failure to properly

serve the Second Amended Complaint upon the MaternityWise

Defendants but do not specify whether dismissal should be made

with or without prejudice.




                                 5
                             DISCUSSION

I.   Personal Jurisdiction

          In considering a motion brought under Fed. R. Civ. P.

12(b)(2) for lack of personal jurisdiction, this Court has

stated:

               A plaintiff has the burden of establishing
          personal jurisdiction over a nonresident
          defendant. See Love v. Associated Newspapers,
          Ltd., 611 F.3d 601, 608 (9th Cir. 2010);
          Schwarzenegger v. Fred Martin Motor Co., 374 F.3d
          797, 800 (9th Cir. 2004). A plaintiff must
          establish personal jurisdiction over a defendant
          with respect to each claim. Action Embroidery
          Corp. v. Atl. Embroidery, Inc., 368 F.3d 1174,
          1180 (9th Cir. 2004) (“Personal jurisdiction must
          exist for each claim asserted against a
          defendant.” (citing Data Disc, Inc. v. Sys. Tech.
          Assocs., Inc., 557 F.2d 1280, 1289 n.8 (9th Cir.
          1977))).

               When, as here, a district court acts on a
          motion to dismiss without holding an evidentiary
          hearing, a plaintiff need only make a prima facie
          showing of jurisdictional facts to withstand the
          motion to dismiss. Love, 611 F.3d at 608;
          Schwarzenegger, 374 F.3d at 800. Although a
          plaintiff may not simply rest on the bare
          allegations of the complaint, uncontroverted
          allegations in the complaint must be taken as
          true, and conflicts between parties over
          statements contained in affidavits or
          declarations must be resolved in the plaintiff’s
          favor. See Love, 611 F.3d at 608;
          Schwarzenegger, 374 F.3d at 800.

Barranco v. 3D Sys. Corp., 6 F. Supp. 3d 1068, 1076 (D. Hawai`i

2014) (some citations omitted).

               The district court considers two factors
          before exercising personal jurisdiction over a
          nonresident defendant in a diversity of

                                  6
citizenship case: “(1) whether an applicable
state rule or statute potentially confers
jurisdiction over the defendant; and (2) whether
assertion of such jurisdiction accords with
constitutional principles of due process.” Flynt
Distrib. Co. v. Harvey, 734 F.2d 1389, 1392 (9th
Cir. 1984). “The jurisdictional inquiries under
state law and federal due process merge into one
analysis” when, as here, the state’s long-arm
statute is “coextensive with federal due process
requirements.” Roth v. Garcia Marquez, 942 F.2d
617, 620 (9th Cir. 1991). See Cowan v. First
Ins. Co. of Hawaii, 61 Haw. 644, 649, 608 P.2d
394, 399 (1980) (Hawaii’s long-arm statute, Haw.
Rev. Stat. § 634-35, was adopted to expand the
jurisdiction of Hawaii’s courts to the extent
permitted by the due process clause of the
Fourteenth Amendment). . . .

     The Due Process Clause protects a person’s
“liberty interest in not being subject to the
binding judgments of a forum with which he has
established no meaningful ‘contacts, ties, or
relations.’” Burger King Corp. v. Rudzewicz, 471
U.S. 462, 471-72 (1985) (quoting Int’l Shoe Co.
v. Washington, 326 U.S. 310, 319 (1945)). The
Due Process Clause requires that defendants have
“certain minimum contacts with [Hawaii] such that
the maintenance of the suit does not offend
traditional notions of fair play and substantial
justice.” Int’l Shoe, 326 U.S. at 316; Data
Disc, Inc. v. Systems Tech. Assocs., Inc., 557
F.2d 1280, 1287 (9th Cir. 1977). The minimum
contacts required mean that the defendant must
have purposefully availed itself of the privilege
of conducting activities within the foreign
jurisdiction, thereby invoking the benefits and
protections of the foreign jurisdiction’s laws.
See Asahi Metal Indus. Co. v. Sup. Court of Cal.,
480 U.S. 102, 109 (1987). In applying Due
Process Clause requirements, courts have created
two jurisdictional concepts—general and specific
jurisdiction.

     A court may exercise general jurisdiction
over the defendant when the defendant is a
resident or domiciliary of the forum state, or

                      7
            the defendant’s contacts with the forum state are
            continuous, systematic, and substantial.
            Helicopteros Nacionales de Columbia, S.A. v.
            Hall, 466 U.S. 408, 414-16 [104 S. Ct. 1868, 80
            L. Ed. 2d 404 (1984)]; Data Disc, 557 F.2d at
            1287. . . .

                 . . . .

                 Specific jurisdiction, on the other hand,
            may be found when the cause of action arises out
            of the defendant’s contact or activities in the
            forum state. See Roth v. Garcia Marquez, 942
            F.2d 617, 620 (9th Cir. 1991); Data Disc, 557
            F.2d at 1287. . . .

Id. at 1077-78 (some alterations in Barranco) (some citations

omitted).   Moreover, Plaintiff must demonstrate that the Court

has personal jurisdiction over each of the defendants.   See Rush

v. Savchuk, 444 U.S. 320, 332 (1980) (“The requirements of

International Shoe, however, must be met as to each defendant

over whom a state court exercises jurisdiction.”).

     A.     General Jurisdiction

            “For an individual, the paradigm forum for the

exercise of general jurisdiction is the individual’s domicile;

for a corporation, it is an equivalent place, one in which the

corporation is fairly regarded as at home.”   Goodyear Dunlop

Tires Operations, S.A. v. Brown, 564 U.S. 915, 924 (2011)

(citation omitted).   Plaintiff argues this Court has general

jurisdiction over MaternityWise and Croudace because they

conduct business, advertise, and hold trainings in Hawai`i, and

are thus essentially present in the forum.    [Mem. in Opp. at 7;

                                   8
Second Amended Complaint at ¶¶ 39-44.]   The MaternityWise

Defendants argue MaternityWise’s certification trainings occur

in Hawai`i approximately once a year, and the last training held

in Hawai`i was conducted from April 25 to April 28, 2018.

[Reply, Decl. Kevin A. Yolken (“Yolken Decl.”), at ¶ 6.4]

           Although MaternityWise conducts some of its trainings

in the forum and advertises its workshops in Hawai`i, Plaintiff

has not shown that general jurisdiction exists.   First,

Plaintiff alleges MaternityWise advertises its business to

“residents of every state and country,” in addition to Hawai`i.

[Second Amended Complaint at ¶ 39.]   Second, Plaintiff’s Exhibit

15 demonstrates that MaternityWise offers doula training not

only in Hawai`i, but also Illinois, Florida, California,

Minnesota, Maryland, South Carolina, Atlanta, Texas, and New

York, [Decl. of Danny Gallagher in supp. of mem. in opp.

(“Gallagher Decl.”), filed 1/4/19 (dkt. no. 58), Exh. 15

(screenshot of www.maternitywise.com),] and appears to permit

website users to “request more doula trainings” for the rest of

the United States, including Washington D.C. and the Virgin

Islands.   [Gallagher Decl., Exh. 18 (screenshot of

www.maternitywise.com/doulatrainingdates).]   It can hardly be


     4 Kevin A. Yolken is one of the attorneys retained to
specially represent the MaternityWise Defendants in this matter.
[Yolken Decl. at ¶ 2.]
                                             (. . . continued)
                                 9
said that MaternityWise is “at home” in Hawai`i, when it

conducts business and advertises its workshops across the United

States.5    See Daimler AG v. Bauman, 571 U.S. 117, 139 n.20 (2014)

(“General jurisdiction [] calls for an appraisal of a

corporation’s activities in their entirety, nationwide and

worldwide.    A corporation that operates in many places can

scarcely be deemed at home in all of them.”); see also Goodyear,

564 U.S. at 919 (“A court may assert general jurisdiction over

foreign (sister-state or foreign-country) corporations to hear

any and all claims against them when their affiliations with the

State are so ‘continuous and systematic’ as to render them

essentially at home in the forum State.” (quoting International

Shoe, 326 U.S. at 317)).    Accordingly, the Court finds that it

does not have general jurisdiction over MaternityWise.

             With regard to Croudace, the primary focus is her

domicile.    See Daimler, 571 U.S. at 137.   Plaintiff alleges

Croudace is domiciled in, and is a citizen of Texas, see Second

Amended Complaint at ¶ 5, while the MaternityWise Defendants

assert Croudace resides in New York.    See Reply at 5; Yolken

Decl. at ¶ 3.    In any case, neither assertion indicates that




     5 Exhibit 18 offers a link titled “Outside of the USA, Click
Here” on its Labor Doula Training Workshops & Postpartum Doula
Training and Certification page, suggesting MaternityWise also
advertises to consumers beyond the United States. [Gallagher
Decl., Exh. 18 at pg. 7 (emphasis in original).]
                                  10
Croudace is domiciled in Hawai`i, therefore the Court finds

general jurisdiction over Croudace is not appropriate in

Hawai`i.

     B.    Specific Jurisdiction

           In the alternative, Plaintiff argues this Court has

specific jurisdiction over all Defendants.   The Ninth Circuit

applies the following three-part test to determine whether

personal jurisdiction exists:

                (1) The non-resident defendant must
                purposefully direct his activities or
                consummate some transaction with the forum
                or resident thereof; or perform some act by
                which he purposefully avails himself of the
                privilege of conducting activities in the
                forum, thereby invoking the benefits and
                protections of its laws;

                (2) the claim must be one which arises out
                of or relates to the defendant’s forum-
                related activities; and

                (3) the exercise of jurisdiction must
                comport with fair play and substantial
                justice, i.e. it must be reasonable.

           Lake v. Lake, 817 F.2d 1416, 1421 (9th Cir.
           1987). The plaintiff bears the burden of
           satisfying the first two prongs of the test.
           Sher [v. Johnson], 911 F.2d [1357,] 1361 [(9th
           Cir. 1990)]. If the plaintiff fails to satisfy
           either of these prongs, personal jurisdiction is
           not established in the forum state. If the
           plaintiff succeeds in satisfying both of the
           first two prongs, the burden then shifts to the
           defendant to “present a compelling case” that the
           exercise of jurisdiction would not be reasonable.
           Burger King Corp. v. Rudzewicz, 471 U.S. 462,
           476–78, 105 S. Ct. 2174, 85 L. Ed. 2d 528
           (1985). . . .

                                   11
Schwarzenegger, 374 F.3d at 802.      With regard to the first prong

of the specific jurisdiction test, the Ninth Circuit generally

looks to a party’s “purposeful direction” for actions sounding

in tort, and “purposeful availment” for actions sounding in

contract.   See id. at 802-03.   In evaluating purposeful

direction, the Ninth Circuit uses a three-part “effects” test

derived from the United States Supreme Court’s decision in

Calder v. Jones, 465 U.S. 783 (1984).6     See Dole Food Co. v.

Watts, 303 F.3d 1104, 1111 (9th Cir. 2002).     “[T]he Calder

‘effects’ test requires that the defendant allegedly have

(1) committed an intentional act, (2) expressly aimed at the

forum state, (3) causing harm that the defendant knows is likely

to be suffered in the forum state.”     Id. (citations omitted).

            1.   Purposeful Direction

                 a.   MaternityWise and Croudace

            Although Plaintiff’s allegations that MaternityWise

and Croudace conduct business in Hawai`i failed to establish

general jurisdiction, the Court finds the same factual

allegations are enough to establish specific personal

jurisdiction.    See Yahoo! Inc. v. La Ligue Contre Le Racisme Et


     6 In Calder, the Supreme Court held that the California
court could exercise jurisdiction over two Florida newspapermen
who “expressly aimed” their conduct in Florida to allegedly
cause injuries to a resident in California. 465 U.S. at 783,
789.
                                 12
L’Antisemitisme, 433 F.3d 1199, 1206 (9th Cir. 2006) (“[The

first prong] may be satisfied by purposeful availment of the

privilege of doing business in the forum; by purposeful

direction of activities at the forum; or by some combination

thereof.”).   Because Plaintiff alleges MaternityWise and

Croudace marketed and held doula trainings and workshops in

Hawai`i, and Plaintiff was certified through one of their

Hawai`i training workshops, Plaintiff has pled sufficient facts

to show MaternityWise and Croudace purposefully directed their

activities at the forum, to meet the first prong of the specific

jurisdiction test.

                b.    Hopaki, Byers, Kirillov, and Pavlovksy

           As to Hopaki, Byers, Kirillov, and Pavlovksy, the

Court has carefully examined Plaintiff’s allegations and the

evidence as to each defendant to determine whether any grounds

for specific personal jurisdiction may exist.   None of the

parties dispute that the acts alleged in the Second Amended

Complaint were intentional.   The dispositive issue here is

whether the defendants “expressly aimed” their injurious conduct

at Plaintiff, such that they knew harm would be suffered in

Hawai`i.   See id.   Plaintiff argues all Defendants directed




                                 13
their defamatory statements toward his Facebook business pages,7

which promoted his doula and photography work in Hawai`i,

thereby purposefully directing their conduct at the forum.

Plaintiff also submitted screenshots of the comments on his

Danny the Doula business page, and his Maternity in Motion

business page to show that his primary business location and his

residence in Hawai`i were readily apparent.   See Gallagher Decl.

at ¶¶ 7-10, Exh. 1 (screenshot of Danny the Doula Facebook

business page “Reviews” tab, Exh. 2 (screenshot of Maternity in

Motion Facebook business page).    Plaintiff asserts his Danny the

Doula page was linked to his Maternity in Motion page, and the

Maternity in Motion page clearly displayed photography and

videography taken in Hawai`i.   [Id. at ¶¶ 8, 10.]   Plaintiff

states both pages are meant to have the “feel of Hawaii,” based

on the Hawaiian imagery and language used in his posts.   [Id. at

¶ 10.]   Specifically, Plaintiff asserts that, on June 3, 2018, a

Facebook user named Chrystal Docker – who is not a part of this

action - posted a comment on the Danny the Doula Reviews tab,

then posted a subsequent reply to her initial comment, that

Plaintiff is from Hawai`i.   [Id. at ¶ 8, Exh. 1 at 2.]




     7 Plaintiff maintains two Facebook business pages, titled
“Danny the Doula” and “Maternity in Motion,” to promote his
professional work as a doula and photographer/videographer.
[Gallagher Decl. at ¶ 5.]
                                  14
          However, Plaintiff’s Maternity in Motion business page

does not expressly state Plaintiff’s primary place of business

is Hawai`i and instead shows Plaintiff’s described professional

goal is to “travel the world, telling the stories of our world’s

birthers and their journeys as creators of life.”    [Reply at 10-

11 (citing Gallagher Decl., Exh. 8 (screenshot of Maternity in

Motion “About” section)).]   While it is possible that

Plaintiff’s photographs containing waterfalls and other

landscape, could be recognized by some as being taken in

Hawai`i, it is apparent that these photographs are not

explicitly identified as having been taken there.

          When combined with the lack of Hawai`i being expressly

mentioned on Plaintiff’s business page, the reasonable inference

is that nothing on Plaintiff’s business pages or his photography

work displayed of Facebook identifies Plaintiff as living or

working in Hawai`i.   Plaintiff is unable to meet his burden of

proof in demonstrating that Hopaki, Byers, Kirillov, and

Pavlovksy knew Plaintiff lived and operated his businesses in

Hawai`i, and directed their comments at the forum.   There is no

express statement that Plaintiff’s businesses are located in

Hawai`i on either of Plaintiff’s business pages, and Plaintiff’s

counsel was unable to identify any at the hearing.   Plaintiff’s

photographs, though labeled with “#Oahu,” “#Maui,” and “#Japan,”

in the information above some of the images, see Gallagher

                                15
Decl., Exh. 2, appear to be posted only on Plaintiff’s Maternity

in Motion business page, not the Danny the Doula business page

where the allegedly defamatory comments appear to be directed;

and Plaintiff has not demonstrated either Hopaki, Byers,

Kirillov, or Pavlovksy accessed both business pages.   Further,

Plaintiff’s argument that Ms. Docker stated Plaintiff is “in

Hawaii” is unavailing.   Plaintiff explained the “Reviews tab

showed as many comments and replies as the site allowed to open

at one time in order to take an accurate view of all information

on the tab(s).”   [Gallagher Decl. at ¶ 6 (emphasis added).]

However, Plaintiff neither argued nor submitted other evidence

that Hopaki, Byers, Kirillov, or Pavlovksy “opened” Ms. Docker’s

comment or reply in order to view it.   Nor does the Second

Amended Complaint plead any additional non-conclusory facts that

Defendants knew or should have known that Plaintiff was based in

Hawai`i.   For example, Plaintiff simply alleges “[a]ll

defendants . . . [were] fully aware that plaintiff lived in

Hawaii and that plaintiff was a professionally practicing doula

and photographer in the state of Hawaii.”   [Second Amended

Complaint at ¶ 141.]   Plaintiff fails to explain, however, how

and why Defendants should have known he was in Hawai`i - such as

an express statement on a Facebook page or prior interaction

with Plaintiff – in order to plausibly allege that Defendants

knew Plaintiff lived and worked in Hawai`i.   See Ashcroft v.

                                16
Iqbal, 556 U.S. 662, 678 (2009) (“Where a complaint pleads facts

that are merely consistent with a defendant’s liability, it

stops short of the line between possibility and plausibility of

entitlement to relief”. (citation and internal quotation marks

omitted)).

             Plaintiff has not met the first prong of the specific

jurisdiction test as to these defendants and, therefore, the

Court need not address the second or third prongs of the

specific jurisdiction test.      It concludes that it does not have

personal jurisdiction over Hopaki, Byers, Kirillov, and

Pavlovsky.    See Schwarzenegger, 374 F.3d at 802 (“If the

plaintiff fails to satisfy either [the first or second] prongs,

personal jurisdiction is not established in the forum state.”).

Accordingly, the Motion is granted insofar as Plaintiff’s claims

are dismissed as to Hopaki, Byers, Kirillov, and Pavlovksy.

                  c.   Boulter

             Boulter presents the only exception to the analysis

above.   Boulter commented on Plaintiff’s Danny the Doula

business page and received a direct reply from Ms. Docker that

Plaintiff was “in Hawaii.”       [Gallagher Decl., Exh. 1 at 1.]

Boulter also commented on the Reviews tabs on Plaintiff’s Danny

the Doula and Maternity in Motion business pages.      [Id., Exh. 2

at 2.]   Because Boulter was told where Plaintiff resides, and

viewed both the Danny the Doula and Maternity in Motion business

                                    17
pages that had photographs of Plaintiff’s business in Hawai`i,

it is reasonable to infer that Boulter knew Plaintiff lived and

worked in Hawai`i, and directed her comments at Plaintiff’s

business pages with the intent of injuring his business in the

forum.   Such was the case in Jason Scott Collection Inc. v.

Trendily Furniture LLC, No. CV. 17-02712-PHX-JJT, 2017 WL

6888514, at *1 (D. Ariz. Oct. 25, 2017).    There, the plaintiff

brought suit in the United States District Court for the

District of Arizona, alleging copyright infringement.    The

Arizona district court found that the nonresident defendant sold

allegedly infringing pieces of furniture in the same market as

Plaintiff, thereby “taking aim at Plaintiff’s copyrights and

undermining Plaintiff’s business,” and ruled that it had

personal jurisdiction over the defendant.   Id. at *3.   Trendily

distinguished its ruling from Walden v. Fiore, 571 U.S. 277

(2014), and Picot v. Weston, 780 F.3d 1206 (9th Cir. 2015),

noting both cases involved interference with personal finances,

which affected the plaintiffs personally, regardless of their

state of residence.   Id.   The MaternityWise Defendants also cite

to Walden and Picot in support of their position.   However, the

Court finds the analysis in Trendily persuasive and applicable

to the situation at hand because Boulter knew Plaintiff resided

and worked in Hawai`i, and directed her allegedly defamatory

comments at the forum to undermine his Hawai`i business.    Thus,

                                 18
the first prong of the specific jurisdiction test is met, as to

Boulter.

                d.   Lund, Saldaya, Brown, Chidester,
                     Walz, Whritenour, Raymond, Bell,
                     Gwizd, Leppard-Westhaver, and Victoria

           Because Lund and Saldaya only filed joinders of simple

agreement,8 and neither Brown, Chidester, Walz, Whritenour,

Raymond, Bell, Gwizd, Leppard-Westhaver, nor Victoria have filed

any joinder in the Motion, the Court is not required to address

personal jurisdiction as to these defendants.   See Pakootas v.

Teck Cominco Metals, Ltd., 452 F.3d 1066, 1076 (9th Cir. 2006)

(“Because a party can waive personal jurisdiction, [a court is]

not required to consider it sua sponte.”).   However, in the

interest of judicial economy, the Court finds that the foregoing

purposeful direction analysis applies equally to Lund, Saldaya,

Brown, Chidester, Walz, Whritenour, Raymond, Bell, Gwizd,

Leppard-Westhaver, and Victoria because Plaintiff has neither

pled facts in the Second Amended Complaint nor presented

evidence in connection with the Motion to establish that these


     8 This Court has previously explained that the Local Rules
distinguish between substantive joinders and joinders of simple
agreement, particularly with regard to the relief obtained by
the joining party. See Hyland v. Office of Hous. & Cmty. Dev.,
CIVIL 15-00504 LEK-RLP, 2018 WL 4119903, at *3 (D. Hawai`i
Aug. 29, 2018) (“A party filing a substantive joinder may
‘seek[] the same relief sought by the movant for himself,
herself, or itself,’ whereas a joinder of simple agreement
‘simply seek[s] relief for the original movant.’” (alterations
in Hyland) (quoting Local Rule LR7.9)).
                                19
defendants were aware Plaintiff lived and worked in Hawai`i.

Thus, Plaintiff has not established the first prong of the

specific jurisdiction test as to those defendants.      There is,

therefore, no personal jurisdiction over Lund, Saldaya, Brown,

Chidester, Walz, Whritenour, Raymond, Bell, Gwizd, Leppard-

Westhaver, and Victoria, and Plaintiff’s claims against those

defendants are dismissed as well.

          2.     Defendant’s Forum Related Activities

          Because Plaintiff alleges his injuries arise out of

MaternityWise’s and Croudace’s business in Hawai`i, i.e., the

doula certification program, the second prong of the specific

jurisdiction test is also met.   As to Boulter, Plaintiff’s

alleged injuries necessarily arise from Boulter’s intentional

interaction with the forum, i.e., posting comments on

Plaintiff’s Facebook business pages that Boulter knew or should

have known were based in Hawai`i.     Thus, the second prong of the

specific jurisdiction test is met as to Boulter as well.

          3.     Reasonableness of Exercise of Jurisdiction

          Because Plaintiff has established the first two prongs

of the specific jurisdiction test as to MaternityWise, Croudace,

and Boulter (“Remaining Defendants”), the burden shifts to them

to show that the exercise of jurisdiction would not be

reasonable.    See Schwarzenegger, 374 F.3d at 802.   This Court

previously stated:

                                 20
          In determining whether exercise of jurisdiction
          is reasonable so as to comport with fair play and
          substantial justice, courts must consider the
          following factors:

                    (1) the extent of the defendants’
                    purposeful interjection into the forum
                    state’s affairs;

                    (2) the burden on the defendant of
                    defending in the forum;

                    (3) the extent of conflict with the
                    sovereignty of the defendants’ state;

                    (4) the forum state’s interest in
                    adjudicating the dispute;

                    (5) the most efficient judicial
                    resolution of the controversy;

                    (6) the importance of the forum to the
                    plaintiff’s interest in convenient and
                    effective relief; and

                    (7) the existence of an alternative
                    forum.

               Fiore [v. Walden], 688 F.3d [558, 583–84
               (9th Cir. 2011)]. The Court balances all
               seven factors, recognizing that none of the
               factors is dispositive in itself. Id.

          [Trade W., Inc. v. Dollar Tree, Inc., Civ.
          No. 12–00606 ACK–BMK, 2013 WL 1856302, at *7 (D.
          Hawaii Apr. 30, 2013)].

Barranco, 6 F. Supp. 3d at 1082 (alterations in Barranco).

Here, the Remaining Defendants argue generally that the exercise

of jurisdiction would be unreasonable because they have not

purposefully or expressly targeted Hawai`i, and the burden of




                               21
defending this action in the forum would be extremely great.

[Mem. in Supp. of Motion at 13.]

               a.   Purposeful Interjection

          This Court previously stated:

               “The Ninth Circuit has recognized that
          ‘circumstances may exist where the level of
          purposeful injection into the forum supports a
          finding of purposeful availment yet still weighs
          against the reasonableness of jurisdiction.’”
          [Trade West, 2013 WL 1856302, at *7] (internal
          quotation marks omitted) (quoting Fiore, 688 F.3d
          at 583). “‘The smaller the element of purposeful
          interjection, the less is jurisdiction to be
          anticipated and the less reasonable its
          exercise.’” Id. (quoting Ins. Co. of N. Am. v.
          Marina Salina Cruz, 649 F.2d 1266, 1271 (9th Cir.
          1981)).

Barranco, 6 F. Supp. 3d at 1082.    MaternityWise and Croudace

have purposefully interjected themselves into the forum by

advertising and doing business in Hawai`i, therefore, this

factor weighs in favor of Plaintiff.   As to Boulter, because her

interjection arose merely from her comments on Plaintiff’s

Facebook pages, the Court finds the level of Boulter’s

purposeful interjection into Hawai`i is slight, and this factor

weighs in favor of Boulter.

               b.   Burden on the Defendant

          The Remaining Defendants argue the burden of defending

in the forum is great where all of the Defendants are located

thousands of miles from Hawai`i.    The Ninth Circuit has

cautioned that, “unless the inconvenience is so great as to

                               22
constitute a deprivation of due process, it will not overcome

clear justifications for the exercise of jurisdiction.”

Panavision Int’l, LP v. Toeppen, 141 F.3d 1316, 1323 (9th Cir.

1998) (citations and internal quotation marks omitted).

Further, this district court has recognized that advancements in

communication and transportation have reduced the overall

inconvenience of defending in another forum.   See Kukui Gardens

Corp. v. Holco Capital Grp., Inc., 664 F. Supp. 2d 1103, 1116

(D. Hawai`i 2008) (citations omitted).    This factor therefore

weighs in favor of Plaintiff.

               c.     Conflict with State Sovereignty

          The Remaining Defendants have not addressed whether

proceeding in the forum would conflict with the sovereignty of

any of the states in which they reside.   Plaintiff asserts no

conflict exists because it is “Plaintiff’s reputation and

business in Hawaii that was destroyed and must be protected.”

[Mem. in Opp. at 20.]    Even if the Remaining Defendants had

presented any argument, the “sovereignty of a defendant’s state

is not a significant consideration in actions between citizens

of the United States.”   Kukui Gardens, 664 F. Supp. 2d at 1116

(citing Decker Coal Co. v. Commonwealth Edison Co., 805 F.2d

834, 841 (9th Cir. 1986)).   Accordingly, this factor weighs in

favor of Plaintiff.



                                 23
               d.    Interest of Hawai`i

          “Hawaii has a strong interest in providing an
          effective means of redress for its residents who
          are tortiously injured.” Resnick [v. Rowe], 283
          F. Supp. 2d [1128,] 1141 [(D. Hawai`i 2003)]
          (citation and internal quotation marks omitted).
          “A state generally has a ‘manifest interest’ in
          providing its residents with a convenient forum
          for redressing injuries inflicted by out-of-state
          actors.” Burger King, 471 U.S. at 473, 105 S.
          Ct. 2174.

Barranco, 6 F. Supp. 3d at 1083.       Since Plaintiff is a resident

of Hawai`i, this factor weighs in his favor.

               e.    Efficiency

          This factor “‘focuses on the location of the evidence

and witnesses[,]’ and is ‘no longer weighed heavily given the

modern advances in communication and transportation.’”      Id.

(other citation omitted) (citing Panavision, 141 F.3d at 1323).

Based on Plaintiff’s allegations, the evidence of the harm

suffered by him is in Hawai`i, and all other evidence is

accessible online.   However, since neither of the Remaining

Defendants reside in Hawai`i and any travel will be costly,

there will be some additional expense in bringing in witnesses.

On balance, the Court finds this factor is neutral.

               f.    Convenient and Effective
                     Relief for Plaintiff

          Hawai`i is the more convenient forum for Plaintiff

because he currently lives in Hawai`i.      Plaintiff asserts his

business is primarily in Hawai`i, and litigating in alternative

                                  24
forums, as the Remaining Defendants suggest, would be unduly

burdensome because it would result in “twenty or so” separate

proceedings and would offend judicial economy and efficiency.

[Mem. in Opp. at 21.]   However, in evaluating this factor,

“little weight is given to the plaintiff’s inconvenience.”

Panavision, 141 F.3d at 1324 (citation omitted).     Additionally,

the acts of each defendant in this case were discreet, could be

judged individually, and therefore need not be tried together.

See Terracom v. Valley Nat.l Bank, 49 F.3d 555, 562 (9th Cir.

1995).   Because Plaintiff’s inconvenience is given little

weight, this factor weighs in favor of the Remaining Defendants.

                 g.   Existence of an Alternative Forum

            Here, Plaintiff bears the burden of demonstrating no

alternative forum is available.    See Panavision, 141 F.3d at

1324.    The parties agree that alternative forums exist, although

Plaintiff argues filing in the forum of each defendant would be

unduly burdensome and against judicial economy.      Still, because

Plaintiff has not met his burden in demonstrating Hawai`i is the

only forum available, this factor weighs in favor of the

Remaining Defendants.

                 h.   Summary of the Seven Factors

            The second, third, and fourth factors weigh in favor

of jurisdiction in the forum, and the first factor partially

weighs in Plaintiff’s favor insofar as it pertains to

                                  25
MaternityWise and Croudace.   The sixth and seventh factors weigh

in favor of the Remaining Defendants, and the first factor as to

Boulter weighs only slightly against jurisdiction.   The fifth

factor is neutral.   The factors are nearly evenly split, if not

slightly more in favor of Plaintiff.   However, because the

Remaining Defendants must present a “compelling case” against

reasonableness, the third prong of the specific jurisdiction

test is met.   See Schwarzenegger, 374 F.3d at 802 (citation and

internal quotation marks omitted).

          In sum, all three prongs of the specific jurisdiction

test have been met, and it is appropriate to exercise personal

jurisdiction over MaternityWise, Croudace, and Boulter.

     C.   Leave to Amend

          Insofar as this Court has dismissed Plaintiff’s claims

against Hopaki, Byers, Kirillov, Pavlovksy, Lund, Saldaya,

Brown, Chidester, Walz, Whritenour, Raymond, Bell, Gwizd,

Leppard-Westhaver, and Victoria, the dismissal is without

prejudice because it is possible that Plaintiff could amend his

complaint to cure the deficiencies identified herein.   See

Sonoma Cty. Ass’n of Retired Emps. v. Sonoma Cty., 708 F.3d

1109, 1118 (9th Cir. 2013) (“As a general rule, dismissal

without leave to amend is improper unless it is clear, upon de

novo review, that the complaint could not be saved by any



                                26
amendment.” (brackets, citation, and internal quotation marks

omitted)).

II.   Venue

              The Remaining Defendants assert venue is improper here

because the Second Amended Complaint does not allege any of the

events occurred in the forum, and all of the evidence and

witnesses are not in Hawai`i.     Venue is governed by 28 U.S.C.

§ 1391, which states in pertinent part:

              (b) Venue in general. - A civil action may be
              brought in -

                   (1) a judicial district in which any
                   defendant resides, if all defendants are
                   residents of the State in which the district
                   is located;

                   (2) a judicial district in which a
                   substantial part of the events or omissions
                   giving rise to the claim occurred, or a
                   substantial part of property that is the
                   subject of the action is situated; or

                   (3) if there is no district in which an
                   action may otherwise be brought as provided
                   in this section, any judicial district in
                   which any defendant is subject to the
                   court’s personal jurisdiction with respect
                   to such action.

              Here, section (b)(1) does not apply because all of the

Remaining Defendants are not residents of a single state.

However, section (b)(2) is applicable because the claims against

the Remaining Defendants, appear to arise primarily out of

Plaintiff’s doula certification through MaternityWise, which


                                   27
took place in Hawai`i, and Plaintiff alleges he suffered harm in

Hawai`i.   See Miracle v. N.Y.P. Holdings, Inc., 87 F. Supp. 2d

1060, 1072-73 (D. Hawai`i 2000) (ruling that venue in Hawai`i

for a defamation action against nonresident defendants was

proper where “the harm [plaintiff] experienced as a result of

the article occurred in Hawaii”).     Therefore, venue is

appropriate in Hawai`i.

           Nonetheless, the Remaining Defendants assert this

Court has the discretion to dismiss Plaintiff’s Second Amended

Complaint based on the doctrine of forum non conveniens.     The

Ninth Circuit has stated the doctrine of forum non conveniens is

“an exceptional tool to be employed sparingly, [not a] . . .

doctrine that compels plaintiffs to choose the optimal forum for

their claim.”   Dole, 303 F.3d at 1118 (citation and internal

quotation marks omitted) (alterations in Dole).    The moving

party bears the burden of demonstrating that: (1) an adequate

alternative forum exists; and (2) the balance of private and

public interest factors weigh in favor of dismissal.    Lueck v.

Sundstrand Corp., 236 F.3d 1137, 1142–43 (9th Cir. 2001).

           In the instant matter, the Remaining Defendants

suggest Plaintiff should file “separate actions where

jurisdiction is appropriate, and if warranted, mov[e] to

consolidate those actions through the mechanisms and procedures

available.”   [Reply at 6.]   The Remaining Defendants largely

                                 28
rely on their position that personal jurisdiction does not

exist, and have not presented any other persuasive arguments

detailing how either the private or public factors should be

considered.    Because the Remaining Defendants have only

addressed the first prong of the forum non conveniens analysis,

they have failed to meet their burden in persuading this Court

that dismissal based on the doctrine of forum non conveniens is

warranted under these circumstances.    The Court therefore denies

the Motion as to the MaternityWise Defendants’ arguments

regarding venue.

III. Improper Service

          Finally, the Remaining Defendants argue Plaintiff has

failed to properly serve the Second Amended Complaint, which is

the operative complaint in this case.   Because the Court has

dismissed Plaintiff’s claims against Hocker, Byers, Kirillov,

and Pavlovsky, the Motion is DENIED AS MOOT as to those

defendants.9   However, since the Court has determined personal

jurisdiction exists as to MaternityWise, Croudace, and Boulter,

the Court reserves ruling on this issue and DIRECTS the parties

to meet and confer regarding accepting service of the operative




     9 The Court declines to address this issue as to Lund,
Saldaya, Brown, Chidester, Walz, Whritenour, Raymond, Bell,
Gwizd, Leppard-Westhaver, and Victoria since the Court has ruled
that it does not have personal jurisdiction over these
defendants.
                                 29
complaint.    If Plaintiff files a third amended complaint and

service of process issues arise, the Court DIRECTS the parties

to meet and confer before submitting the issues to the

magistrate judge.

                              CONCLUSION

             On the basis of the foregoing, the MaternityWise

Defendants’ Motion to Dismiss Plaintiff’s Second Amended

Complaint for Damages and Demand for Jury Trial, filed

December 14, 2018, is HEREBY GRANTED IN PART AND DENIED IN PART.

The Motion is GRANTED insofar as the Court concludes it does not

have personal jurisdiction over Hopaki, Byers, Kirillov, and

Pavlovsky, and all claims against those defendants are DISMISSED

WITHOUT PREJUDICE; the remainder of the Motion as to those

defendants is DENIED AS MOOT.    The Motion is DENIED as to

MaternityWise, Croudace, and Boulter with regard to personal

jurisdiction and venue, and the Court RESERVES RULING on the

portion of the Motion concerning service.    The Joinders are also

GRANTED IN PART AND DENIED IN PART because the Joinders merely

support the relief sought by the MaternityWise Defendants.

However, all of Plaintiff’s claims against Lund, Saldaya, Brown,

Chidester, Walz, Whritenour, Raymond, Bell, Gwizd, Leppard-

Westhaver, and Victoria are HEREBY DISMISSED WITHOUT PREJUDICE,

based on the Court’s conclusion that it does not have personal

jurisdiction over these defendants.

                                  30
          To the extent that Plaintiff’s claims have been

dismissed without prejudice, this Court GRANTS Plaintiff leave

to file a third amended complaint consistent with the terms of

this Order.   Plaintiff must file his third amended complaint by

no later than April 29, 2019.   This Court CAUTIONS Plaintiff

that, if he fails to file his third amended complaint by

April 29, 2019, the claims which this Order dismissed without

prejudice may be dismissed with prejudice.   Further, if

Plaintiff’s third amended complaint fails to cure the defects

identified in this Order, this Court may dismiss those claims

with prejudice.   If Plaintiff’s third amended complaint attempts

to add new parties, claims, or theories of liability, this Court

may dismiss those claims, but without prejudice.

          IT IS SO ORDERED.

          DATED AT HONOLULU, HAWAI`I, February 27, 2019.




DANNY GALLAGHER VS. MATERNITYWISE INTERNATIONAL, LLC, ET AL.; CV
18-00364 LEK-KJM; ORDER GRANTING IN PART AND DENYING IN PART:
1) DEFENDANTS’ MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED
COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL; 2) DEFENDANT
LUND’S JOINDER; AND 3) DEFENDANT SALDAYA’S JOINDER

                                31
